  Case 19-36450       Doc 36   Filed 01/12/21 Entered 01/13/21 09:29:49              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:    19-36450
Joseph E Pabon                                )
                                              )                Chapter: 13
                                              )
                                                              Honorable A. Benjamin Goldgar
                                              )
                                              )
               Debtor(s)                      )

   ORDER GRANTING MOTION TO MODIFY DEBTOR'S PLAN POST CONFIRMATION

        THIS MATTER coming to be heard on the Debtor's MOTION TO MODIFY PLAN; the Court
being advised in the premises, due notice having been given to all parties in interest, and the court being
fully advised, IT IS HEREBY ORDERED:

   The motion is granted. The default in plan payments is deferred to the end of the plan term. The
plan term is increased to 65 months under the CARES Act.




                                                           Enter:


                                                                    Honorable A. Benjamin Goldgar
Dated: January 12, 2021                                             United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
